Appellee, on rehearing, calls attention to our omission of any reference to a motion made to strike certain original documents on the ground that they are not properly part of the record; and insists the question of quantum of damages was not reviewable in the absence of all the evidence before the jury.
These documents consist of three X-ray pictures of the injured parts of plaintiff's person, and a map or plat of the locus in quo. They were originally sent up, duly certified, pursuant to a certiorari issued out of this court on motion of appellant. His motion was upon two grounds: (1) Diminution of the record; (2) that they are such objects as should be separately certified under Supreme Court Rule 47. As to the X-ray pictures, the motion to send up alleged they could not be properly examined if incorporated in the record under such rule, in that it is impractical to properly superimpose same against the light.
Dealing with the first ground, diminution of the record, it appears from the record two of these X-ray pictures were Exhibits 1 and 2, attached to the deposition of Dr. Scott. The deposition is incorporated in the bill of exceptions and copied in the record. Aside from the record, the trial judge, in his order made after the papers were sent here, refers to them as attached as exhibits to such deposition. We conclude they were part of such deposition, and to be considered part of the record, the same as other portions of such deposition.
If they had become detached, as the clerk's certificate indicates, they were still a part of the deposition, to be made part of the record, or sent up under the second alternative of Supreme Court Rule 47.
As to these X-ray pictures they are properly here on certiorari because of diminution of the record, and for that reason the motion to strike is overruled.
This court may exercise a discretion as to what objects are of such character as to make it impractical to incorporate same in the record, having regard to the proper examination of same in reviewing the cause. The third X-ray picture comes within this discretion.
We note that after the brief on motion to strike was filed, the order of the trial judge to the effect that it was impractical to incorporate these matters in the record was filed here, and no further brief on the subject was filed. In this state of the record, the writer of the original opinion maybe unadvisedly deemed it unnecessary to deal with the motion to strike.
The map showing the locus in quo, merely, sheds no light on the extent of plaintiff's injuries, and, if stricken, would not prevent a review of that question. Cannon v. Scarborough, *Page 584 223 Ala. 674, 137 So. 900, par. 2 of opinion.
The application for rehearing is denied.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.